Exhibit IN THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS FORT WORTH DIVISION § IN RE: § Chapter 11 § THE BOMBAY COMPANY, INC. § CASE NO. 07-44084-dml-11 THE BOMBAY FURNITURE COMPANY, INC., § CASE NO. 07-44085-dml-11 BBA HOLDINGS, LLC, § CASE NO. 07-44086-dml-11 BOMBAY INTERNATIONAL, INC., § CASE NO. 07-44087-dml-11 BAILEY STREET TRADING COMPANY, and § CASE NO. 07-44088-dml-11 BMAJ, INC. § CASE NO. 07-44061-dml-11 § Debtors. § Jointly Administered Under § Case No. 07-44084-dml-11 FIRST AMENDED CONSOLIDATED JOINT PLAN OF LIQUIDATION OF THE DEBTORS TOGETHER WITH THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS UNDER CHAPTER 11 OF THE BANKRUPTCY CODE July 2, 2008 HAYNES AND BOONE, LLP COOLEY GODWARD KRONISH LLP 901 Main Street, Suite 3100 1114 Avenue of the Americas Dallas, Texas 75202 New York, NY10036-7798 Tel.: (214) 651-5000 (212) 479-6000 Robert D. Albergotti Jay R. Indyke State Bar No. 00969800 Cathy Hershcopf Gregory G. Plotko Jeffrey L. Cohen -and- -and- -and- HAYNES AND BOONE, LLP FORSHEY & PROSTOK, L.L.P. 201 Main Street, Suite 2200 777 Main Street, Suite 1290 Fort Worth, Texas 76102 Fort Worth, Texas 76102 Telephone:(817) 347-6600 Telephone:(817) 877-8855 John D. Penn Jeff P. Prostok State Bar No. 15752300 State Bar No. 16352500 Ian T. Peck State Bar No. 24013306 Counsel to the Debtors Counsel to the Official Committee of Unsecured Creditors Table of Contents Page ARTICLE I - DEFINITIONS 1 1.1 Administrative Claim 1 1.2. Allowed 1 1.3. Allowed Reclamation Claim 2 1.4. Available Cash 2 1.5. Ballot 2 1.6. Ballot Deadline 2 1.7. Balloting Agent 2 1.8. Bankruptcy Code 2 1.9. Bankruptcy Rules 2 1.10. Business Day 2 1.11. Bombay Brands, LLC 2 1.12. Cash 2 1.13. Chapter 11 2 1.14. Claim 2 1.15. Class 3 1.16. Committee 3 1.17. Confirmation Date 3 1.18. Confirmation Hearing 3 1.19. Confirmation Order 3 1.20. Court 3 1.21. Debtors 3 1.22. Disallowed Claim 3 1.24. Disclosure Statement 3 1.25. Disclosure Statement Order 3 1.26. Disputed Claim 4 1.27. Distribution 4 1.28. Distribution Address 4 1.29. Distribution Date 4 1.30. Distribution Fund 4 -i- Table of Contents (CONTINUED) Page 1.31. Distribution Record Date 4 1.32. Effective Date 4 1.33. Estate 5 1.34. Estimation Order 5 1.35. Fee Claim 5 1.36. Fee Order 5 1.37. Final Order 5 1.38. General Unsecured Claim 5 1.39. Intercompany Claim 5 1.40. Interest 5 1.41. Intellectual Property 5 1.42. Litigation Causes of Action 5 1.43. Liquidation Trust 6 1.44. Liquidation Trust Agreement 6 1.45. Liquidation Trustee 6 1.46. Net Proceeds 6 1.47. Person 6 1.48. Petition Date 6 1.49. Plan 6 1.50. Plan Proponents 6 1.51. Priority Non-Tax Claim 6 1.52. Priority Tax Claim 6 1.53. Ratable, Ratably or Ratable Share 6 1.54. Released Party 7 1.55. Schedules of Assets and Liabilities 7 1.56. Secured Claim 7 1.57. Subordinated Claims 7 1.58. Unclaimed Property 7 1.59. United States Trustee 8 1.60. Wind-down Budget 8 -ii- Table of Contents (CONTINUED) Page 1.61. Wind-down Reserve 8 ARTICLE II - JOINTLY ADMINISTERED PLAN 8 ARTICLE III - TREATMENT OF ADMINISTRATIVE CLAIMS, FEE CLAIMS AND PRIORITY TAX CLAIMS 8 3.1. Administrative Claims 8 3.2. Bar Date for Administrative Claims 9 3.3. Fee Claims 9 3.4. Bar Date for Fee Claims 9 3.5. Priority Tax Claims 9 ARTICLE IV - CLASSIFICATION OF CLAIMS AND INTERESTS 9 4.1. Classes 10 4.2. General Rules of Classification 10 ARTICLE V - TREATMENT OF CLAIMS AND INTERESTS 10 5.1. Priority Non-Tax Claims (Class 1) 10 5.2. Secured Claims (Class 2) 10 5.3. General Unsecured Claims (Class 3) 11 5.4. Subordinated Claims (Class 4) 11 5.5. Intercompany Claims (Class 5) 11 5.6. Interests (Class 6) 12 ARTICLE VI - ACCEPTANCE OR REJECTION OF PLAN 12 6.1. Voting of Claims 12 6.2. Acceptance by a Class 12 6.3. Presumed Acceptance of Plan 12 6.4. Presumed Rejection of Plan 12 ARTICLE VII - IMPLEMENTATION OF THE PLAN 13 7.1. Dissolution of Corporate Entities 13 7.2. Liquidation Trust 13 7.3. Powers 14 7.4. Liquidation Trustee 14 7.5. Investments 17 -iii- Table of Contents (CONTINUED) Page 7.6. Resignation, Death or Removal of Liquidation Trustee 17 7.7. Tax Treatment of Liquidation Trust 17 7.8. Liquidation Trust Interests 18 7.9. Funding of the Plan 18 7.10. Litigation Causes of Action 18 7.11. Wind-down Reserve 19 7.12. Distribution Fund 19 7.13. Exemption from Certain Transfer Taxes 19 7.14. Employee Programs 19 7.15. Non-Cash Property 20 7.16. Withdrawal of the Plan 20 7.17. Cramdown 21 7.18. Release of Debtor Guaranty 21 7.19. Preservation of Insurance Policies 21 7.20. Retention of Actions and Defenses 21 ARTICLE VIII - DISTRIBUTIONS 21 8.1. Objections to and Estimation of Claims 21 8.2. Claims Filed After Objection Deadline 22 8.3. No Recourse to Liquidation Trustee 22 8.4. Transmittal of Distributions and Notices 22 8.5. Unclaimed Property 23 8.6. Withholding Taxes and Expenses of Distribution 23 8.7. Disputed Payment 23 8.8. Distribution Record Date 23 8.9. Setoffs 24 8.10. Miscellaneous Distribution Provisions 24 ARTICLE IX - EXECUTORY CONTRACTS AND UNEXPIRED LEASES 25 9.1. Assumption or Rejection of Executory Contracts and Unexpired Leases 25 9.2. Post-Petition Executory Contracts or Unexpired Leases 25 ARTICLE X - EFFECT OF THE PLAN ON CLAIMS AND INTERESTS 25 -iv- Table of Contents (CONTINUED) Page 10.1. Surrender of Securities and Cancellation of Existing Securities and/or Related Agreements 25 10.2. Releases, Exculpation and Related Injunction 26 ARTICLE XI - CONDITIONS TO CONFIRMATION AND CONSUMMATION 28 11.1. Conditions to Consummation 28 11.2. Waiver of Conditions to Consummation 29 11.3. Effect of Nonoccurrence of the Conditions to Consummation 29 ARTICLE XII - RETENTION OF JURISDICTION 29 ARTICLE XIII - ADMINISTRATIVE PROVISIONS 31 13.1. Amendments 31 13.2. The Role of the Committee 32 13.3. Post-Effective Date Expenses. 32 13.4. Successors and Assigns 32 13.5. Governing Law 32 13.6. Courts of Competent Jurisdiction 32 13.7. Corporate Action 33 13.8. Effectuating Documents and Further Transactions 33 13.9. Cramdown 33 13.10. Confirmation Order and Plan Control 33 13.11. Severability 33 13.12. Rules of Construction 34 13.13. Notices 34 13.14. No Admissions 36 EXHIBIT “A” (Form of Liquidation Trust Agreement) 1 -v- INTRODUCTION The Bombay Company, Inc, The Bombay Furniture Company, Inc., BBA Holdings, LLC, Bombay International, Inc., Bailey Street Trading Company and BMAJ, Inc. (collectively, the “Debtors”), and the Official Committee of Unsecured Creditors of the Debtors (the “Committee”) propose the following first amended joint plan of liquidation for the resolution of the outstanding claims and interests in the Debtors (the “Plan”). Reference is made to the Disclosure Statement For First Amended Consolidated Joint Plan of Liquidation, dated July 2, 2008 (the “Disclosure Statement”), for a discussion of the Debtors’ history, business, capital structure, historical financial information, and for a summary and analysis of the Plan. The Plan contemplates the creation of a Liquidation Trust, for the benefit of all creditors of the Estates holding Allowed Claims, as the means of execution and implementation of the Plan.See Article VII (Implementation). All creditors entitled to vote on the Plan should review the Disclosure Statement before voting to accept or reject the Plan.Documents referenced in the Plan and/or the Disclosure Statement are also available for review. ARTICLE I - DEFINITIONS The capitalized terms set forth below shall have the following meanings: 1.1.Administrative Claim means an unsecured Claim, other than a Fee Claim, for payment of costs or expenses of administration specified in sections 503(b) and 507(a)(1) of the Bankruptcy Code, including, without limitation: (a) the actual, necessary costs and expenses incurred after the Petition Date of preserving the Estates and operating the businesses of the Debtors; (b) Allowed Reclamation Claims; and (c) all fees and charges assessed against the Estates pursuant to section 1930 of title 28 of the United States Code. 1.2.Allowed means, with respect to any Claim, a Claim, subject to Section 8.1 of the Plan, (i) which is currently scheduled as undisputed, non-contingent and liquidated in the Schedules and as to which neither a proof of Claim nor objection thereto has been timely filed; (ii) as to which a proof of Claim has been timely filed in a liquidated, non-contingent amount and either (a) no objection thereto has been timely filed, or (b) such Claim has been allowed (but only to the extent allowed) by a Final Order of the Court; (iii) which has been expressly allowed under the provisions of this Plan; or (iv) which is an Administrative Claim approved by Final Order of the Court.An Allowed Claim: (y) includes a previously Disputed Claim to the extent such Disputed Claim becomes Allowed when the context so requires; and (z) shall be net of any valid setoff amount against such Claim based on a valid offset right of the Debtors, which valid setoff amount shall be deemed to have been setoff in accordance with the provisions of this Plan.Unless otherwise specified herein or by order of the Court, Allowed Administrative Claims and Allowed Claims shall not, for any purpose under the Plan, include interest on such Administrative Claims or Claims on or after the Petition Date. 1 1.3.Allowed Reclamation Claim means any Claim for the reclamation of goods pursuant to section 546(c) of the Bankruptcy Code, to the extent such Claims have been Allowed but not paid in full pursuant to a Final Order of the Court allowing such Claim. 1.4.Available Cash means as determined from time to time by the Liquidation Trustee in consultation with the Committee, all unrestricted Cash of the Estates or Liquidation Trust on or after the Effective Date, after deduction of, without duplication: (a) amounts to be distributed to holders of Fee Claims; (b) actual post-Petition Date expenses and liabilities of the Estates that have not been paid, including expenses which accrued prior to the Effective Date; (c) amounts held in the Wind-down Reserve; and (d) Cash to be distributed to or reserved for holders of Administrative Claims, Priority Tax Claims, Priority Non-Tax Claims, and Secured Claims. 1.5.Ballot means the ballot distributed to each eligible claimant by the Balloting Agent, on which ballot such claimant may, inter alia, vote for or against the Plan. 1.6.Ballot Deadline means the date and time set by the Court by which the Balloting Agent must receive all Ballots. 1.7.Balloting Agent means the entity designated by the Court to distribute, collect and tally Ballots from claimants.Initially, the Balloting Agent is AlixPartners, LLP. 1.8.Bankruptcy Code means title 11 of the United States Code, as now in effect or hereafter amended. 1.9.Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure and the local rules of the Court now in effect or hereafter amended. 1.10.
